Citation Nr: 0021097	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  96-29 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  The propriety of the initial 10 percent rating for a left 
knee disability.  

2.  The propriety of the initial 10 percent rating for a 
right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel
INTRODUCTION

The veteran had active military service from May 1980 to 
September 1995. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which granted the veteran initial 
noncompensable ratings for left and right knee disabilities, 
respectively.  By a July 1997 rating action, the RO increased 
the veteran's initial ratings for his left and right knee 
disabilities to 10 percent for each knee, effective in 
October 1995. 

The veteran's claim was initially before the Board in April 
1998 and March 1999, at which times it was remanded for 
additional development.


FINDINGS OF FACT

1. All available relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Throughout the period from the effective date of the 
grant of service connection to the present, the veteran has 
had degenerative arthritis of both the right and left knees, 
with range of motion in both of his knees from 0 degrees of 
extension to 130 degrees of flexion.  

3.  Throughout the period from the effective date of the 
grant of service connection to the present, the veteran's 
painful motion during flare-ups of the right knee has been 
the equivalent of flexion limited to 60 degrees or extension 
limited to 5 degrees. 

4.  Throughout the period from the effective date of the 
grant of service connection to the present, the veteran's 
painful motion during flare-ups of the left knee has been the 
equivalent of flexion limited to 60 degrees or extension 
limited to 5 degrees.  

5.  Throughout the period from the effective date of the 
grant of service connection to the present, the veteran has 
not had subluxation or lateral instability of the right or 
left knee.  


CONCLUSIONS OF LAW

1.  The requirements for a rating in excess of 10 percent for 
a right knee disability, to include arthritis for any point 
during the entire rating period are not met. 38 U.S.C.A. §§ 
1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.7, 4.71, Diagnostic 
Codes 5003, 5010, 5257, 5260, 5261 (1999).  

2.  The requirements for a rating in excess of 10 percent for 
a left knee disability, to include arthritis for any point 
during the entire rating period are not met. 38 U.S.C.A. §§ 
1155, 5107(a) (West 1991); 38 C.F.R. § § 4.7, 4.71, 
Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records show that on the veteran's separation 
examination questionnaire from June 1995, the veteran placed 
an "x" in the "seldom" box in response to whether he had 
painful joints.  On the back of the form, the examiner 
explained that regarding the veteran's "knees and feet," 
there was "possible laxity" of tendons, partially relieved 
with inserts and decreased activity, not considered 
disabling.  (It appears from a review of other service 
medical records that this finding was confined to the feet.)  
At the veteran's separation examination in June 1995, his 
musculoskeletal system was evaluated as normal.  

The veteran underwent a VA examination in March 1996.  The 
veteran had full range of motion of all joints.  Diagnosis 
was chronic bilateral knee pain.  

The veteran underwent a VA examination for his joints in 
March 1996.  The veteran described pain on walking down 
stairs.  He indicated that he could squat, but had pain on 
doing this, primarily anterior, and behind the knee caps.  He 
indicated that he had not had any significant twisting 
injuries to his knees, and had not had previous surgery.  
Examination showed loud patellofemoral crepitus and pain on 
patellofemoral compression.  His tibiofemoral joint lines 
were nontender.  There was no effusion present on either 
side.  Both knees were stable to varus and valgus stressing 
and had negative Lachman's test and negative pivot shift 
bilaterally.  The patellae had 1 quadrant of motion 
bilaterally pushing from the lateral to the medial side, and 
2 quadrants of motion pushing from the medial to the lateral 
side.  Diagnosis was bilateral patellofemoral degenerative 
arthritis.  

In the veteran's May 1996 Notice of Disagreement, he asserted 
that he had daily pain, swelling, and popping in the knees.  
He described difficulty standing and walking for prolonged 
periods, and difficulty climbing stairs.  

The veteran was afforded a hearing before the RO in January 
1997, a transcript of which has been associated with the 
claims folder.  He described his knees swelling after 
climbing or standing (pages 7-9).  He described increased 
severe pain when going down stairs, and asserted that it felt 
like both knees were going to buckle on him.  He described 
popping in his knees.  He indicated that he was not limited 
to walking short distances as long as he walked in a straight 
line.  He indicated that he had never used a brace, but had 
used elastic supports.  He testified that he was taking 
Motrin for pain.

The veteran underwent a VA examination in April 1997.  The 
veteran stated that on occasion he had felt a buckling in his 
knees.  He described pain in his knees, primarily anterior, 
and indicated that he did worse going downstairs.  He 
described swelling on occasion in both knees.  Examination 
showed full range of motion from 0 to 135 degrees in both 
knees.  No effusions were present.  There was no instability 
to either knee in varus/valgus stress testing.  The veteran 
had some mild medial and lateral joint line tenderness mainly 
on the right side and not on the left.  There was no evidence 
of McMurray's sign on either knee.  He had a negative 
anterior drawer and negative Lachman's bilaterally.  He had 
moderate patellofemoral crepitations in both knees, but 
negative patellar grind and negative patellar apprehension 
signs.  It was noted that x-rays from March 1996 were 
negative.  The examiner's impression was bilateral 
patellofemoral syndrome of both knees.  The examiner 
indicated that he could not rule out a degenerative meniscal 
tear on the right.  

The veteran underwent a VA x-ray in July 1998.  The x-ray 
report showed minimal degenerative joint disease at the 
patellofemoral joint of each knee, greater on the right.  The 
report noted that no other abnormalities were identified.  

The veteran underwent a VA examination in July 1998.  It was 
noted that the veteran's C-file had been reviewed.  The 
veteran described occasional bouts of "giving way."  He 
noted the onset of sharp pain overlying his knees immediately 
prior to his knees giving way.  He stated that his knee pain 
has been progressively increasing since 1989.  He noted his 
most significant difficulty was climbing stairs, and 
indicated that he had to climb and descend stairs for his 
employment.  He stated walking on level surfaces was no 
problem.  He stated that at work he could walk for 700 yards 
without his knees giving him much problem.  He stated that 
prolonged sitting also exacerbated the knee pain as well as 
standing in place for an extended duration.  He denied any 
history of easy fatigability.  He stated that taking Motrin 
helped some.  He stated that despite occasional knee aching, 
this had not had any functional affect on his daily living 
activities.  

Examination showed a smooth reciprocating heel-toe gait.  
There was no joint line tenderness along the tibiofemoral 
joint.  He demonstrated tenderness to palpation along the 
medial patellar facets bilaterally.  Palpation overlying this 
area reproduced his symptoms.  He demonstrated otherwise 
normal patellar tracking.  He demonstrated a negative lift-
off test and a negative J sign.  Patellofemoral grind test 
also reproduced these symptoms.  Under diagnosis, the 
examiner noted chondromalacia patella bilaterally, which was 
a function overall of generalized deconditioning rather than 
a work related phenomena.  The examiner noted that this 
condition was reliably addressed with physical therapy as 
long as degenerative changes had not occurred.  The examiner 
indicated that he was going to obtain sunrise views (X-ray) 
of the veteran's patellae in order to rule out static 
patellofemoral problems.  The examiner opined that since the 
veteran had no history of prior trauma to his knees, that it 
was unlikely that this would remain a permanent affliction.  

The veteran underwent a VA examination in July 1999.  The 
veteran described using anti-inflammatory medications.  
Examination showed that the veteran ambulated without any 
evidence of a limp.  He used no external ambulatory aid and 
wore no type of knee orthoses.  Examination showed no gross 
swelling or malalignment.  Range of motion for both knees was 
0 degrees of extension through 130 degrees of flexion.  Both 
knees were stable in all phases.  Some crepitation was noted 
bilaterally on passive patellar motion and on flexion.  There 
were no areas of pain or tenderness.  Prolonged use did not 
cause weakened movement, excess fatigability, or 
incoordination.  The examiner commented that flare-ups did 
cause an additional loss of range of motion, but could not be 
expressed in degrees.  The examiner's impression was 
bilateral knee arthralgia.  


Analysis

The veteran claims that the initial 10 percent ratings 
assigned for his right and left knee disabilities were not 
proper.  These claims are "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The file shows that the RO has 
properly developed the evidence to the extent possible, and 
there is no further VA duty to assist him with his claims.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  In Fenderson, the Court agreed that the 
rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.") was not applicable where the veteran was 
expressing dissatisfaction with the initial rating assigned.  

In the present case, the veteran is expressing 
dissatisfaction with the initial 10 percent ratings assigned 
following the grant of service connection for left and right 
knee disabilities.  Therefore, all of the evidence following 
the grant of service connection (not just the evidence 
showing the present level of disability) must be considered 
in evaluating the veteran's claim.  The RO did consider all 
of the evidence following the grant of service connection, so 
the veteran's claim is in appropriate appellate status.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1999).  

Regarding other impairments of the knee, when there is severe 
recurrent subluxation or severe lateral instability, then a 
30 percent rating is assigned.  When there is moderate 
recurrent subluxation or moderate lateral instability, then a 
20 percent rating is assigned.  When there is slight 
recurrent subluxation or slight lateral instability, then a 
10 percent rating is assigned.  38 C.F.R. § 4.71 (a), 
Diagnostic Code 5257 (1999).

When flexion of the leg is limited to 15 degrees, then a 30 
percent rating is assigned.  When flexion of the leg is 
limited to 30 degrees, then a 20 percent rating is assigned. 
When flexion of the leg is limited to 45 degrees, then a 10 
percent rating is assigned.  When flexion of the leg is 
limited to 60 degrees, then a noncompensable rating is 
assigned.  38 C.F.R. § 4.71 (a), Diagnostic Code 5260 (1999).

When extension of the leg is limited to 45 degrees, then a 50 
percent rating is assigned.  When extension of the leg is 
limited to 30 degrees, then a 40 percent rating is assigned.  
When extension of the leg is limited to 20 degrees, then a 30 
percent rating is assigned.  When extension of the leg is 
limited to 15 degrees, then a 20 percent rating is assigned.  
When extension of the leg is limited to 10 degrees, then a 10 
percent rating is assigned.  When extension of the leg is 
limited to 5 degrees, then a noncompensable rating is 
assigned.  38 C.F.R. § 4.71 (a), Diagnostic Code 5261 (1999).  

The Court has held that VA must consider the applicability of 
regulations relating to pain.  Quarles v. Derwinski, 3 
Vet.App. 129, 139 (1992); Schafrath v. Derwinski, 1 Vet.App. 
589, 593 (1993); Hatlestad v. Derwinski, 1 Vet.App. 164, 167 
(1991).  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that codes that provide a rating solely on the 
basis of loss of range of motion must consider 38 C.F.R. 
§§ 4.40 and 4.45 (regulations pertaining to functional loss 
of the joints due to such factors as pain, weakened movement, 
excess fatigability, and incoordination).  Therefore, to the 
extent possible, the degree of additional range of motion 
loss due to pain, weakened movement, excess fatigability, or 
incoordination should be noted, including during flare-ups.

In a precedent opinion binding on both the RO and the Board, 
the VA's General Counsel held that although a veteran can be 
rated separately under both Diagnostic Code 5257 and 
Diagnostic Code 5003, "a separate rating must be based upon 
additional disability."  When a knee disorder is already 
rated under Diagnostic Code 5257, the veteran must also have 
limitation of motion under Diagnostic Code 5260 or 5261 in 
order to obtain a separate rating for arthritis." VAOGCPREC 
23-97 (July 1, 1997).

Under Diagnostic Code 5010 for traumatic arthritis, such 
disability is to be rated as degenerative arthritis.  Under 
Diagnostic Code 5003 for degenerative arthritis, such 
disability is to be rated according to limitation of motion 
of the knee.  The law provides that, to warrant a separate 
rating for arthritis, the veteran must at least be entitled 
to a noncompensable rating under limitation of motion.  If 
limitation of motion exists which is noncompensable, then a 
10 percent rating is to be assigned.  If there is no 
limitation of motion, the veteran can still be assigned a 10 
percent rating if there is x-ray evidence of involvement of 2 
more major joints or 2 or more minor joints.  38 C.F.R. § 
4.71a, Diagnostic Code 5003 (1999).  

38 C.F.R. § 4.59 provides that "[i]t is the intention to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint."  Read together, 
Diagnostic Code 5003 and section 4.59 thus prescribe that a 
painful major joint or group of joints affected by 
degenerative arthritis, where the arthritis is established by 
X-ray, is deemed to be limited motion and entitled to a 10 
percent rating, even though there is no actual limitation of 
motion. See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991).

The RO assigned initial 10 percent evaluations for each knee 
disorder pursuant to Diagnostic Codes 5010-5257.  Where, 
diagnostic codes are hyphenated, the first diagnostic code 
represents the disorder diagnosed and the second diagnostic 
code represents manifestation of its residuals.  38 C.F.R. 
§ 4.27 (1999).  

X-rays of the veteran's knees in July 1998 revealed 
degenerative joint disease of the patellofemoral joint of 
each knee.  Since the veteran's knee disabilities were rated 
under Diagnostic Code 5257, pursuant to VAOGCPREC 23-97, his 
disabilities can be rated under both Diagnostic Code 5257 and 
5003 if he has an additional disability.  It is noted that in 
the Board's March 1999 remand, the examiner was asked to 
determine whether there was radiographic evidence of 
arthritis of the knees.  Although the examiner at the July 
1999 VA examination did not comment on whether there was 
radiographic evidence of arthritis of the knees, in light of 
the July 1998 x-rays showing degenerative joint disease, it 
is determined that such noncompliance is not prejudicial to 
the veteran.  Bernard v. Brown, 4 Vet.App. 384 (1993).

Under Diagnostic Codes 5260 and 5261, the veteran's right 
knee must have flexion limited to 60 degrees or extension 
limited to 5 degrees to warrant a noncompensable rating for 
limitation of motion.  If he warrants such a noncompensable 
rating, then a 10 percent rating is warranted under 
Diagnostic Code 5003.  

The VA examination from April 1997 showed full range of 
motion from 0 to 135 degrees in both knees.  The VA 
examination from July 1999 showed range of motion for both 
knees from 0 degrees of extension to 130 degrees of flexion.  
Thus, the veteran does not meet the schedular criteria for 
noncompensable ratings under limitation of motion.  However, 
at the July 1999 VA examination, the examiner commented that 
flare-ups did cause an additional loss of range of motion, 
but that it could not be expressed in degrees.   Thus, 
although the veteran does not have limitation of motion to a 
noncompensable degree, based on the examiner's statement and 
following the directives issued in DeLuca and Lichtenfels, 
the veteran's limited motion during flare-ups is deemed to be 
limited motion to a noncompensable degree.  Therefore, it is 
determined that the initial 10 percent ratings assigned for 
the veteran's left and right knee disabilities, to include 
arthritis and painful motion, were appropriate.  

As the veteran's painful motion and pain upon flare-ups do 
not limit his range of motion to more than a noncompensable 
degree, the veteran is not entitled to higher initial ratings 
than 10 percent for such painful motion of his right and left 
knees.  Although the veteran has consistently described 
painful motion, and crepitation has consistently been noted, 
examinations have consistently shown full range of motion of 
the veteran's knees.  However he is able to walk without a 
limp, and uses neither knee braces nor a case.  Prolonged use 
does not cause weakened movement or excessive fatigability.  
In fact, other than occasional aching, the veteran himself 
conceded in July 1998 that the knee disorder had no adverse 
functional effect on his activities of daily living.  Thus, 
even considering painful motion and pain upon flare-ups, the 
veteran is not entitled to higher ratings than 10 percent for 
his right and left knee disabilities, to include arthritis, 
for the entire period from the effective date of the grant of 
service connection to the present.

As the evidence does not show ankylosis of the knees, the 
veteran is not entitled to higher ratings than 10 percent 
when his knee disabilities are considered under Diagnostic 
Code 5256.  

Consideration of the veteran's disability under Diagnostic 
Code 5003 has already been discussed above.  The Board has 
also given consideration to the assignment of separate 
ratings for his knee disabilities under Diagnostic Code 5257 
pursuant to VAOPGCPREC 23-97.

In order to receive a 10 percent rating under Diagnostic Code 
5257, the evidence must show that there is recurrent 
subluxation or lateral instability which is slight.  The 
veteran stated at his April 1997 VA examination and January 
1997 RO hearing that on occasion he felt buckling in his 
knees.  It is also noted that at the veteran's separation 
examination in June 1995, possible laxity of tendons was 
noted.

Notwithstanding the veteran's comments about his knees 
buckling, the medical evidence of record does not show that 
the veteran has recurrent subluxation or lateral instability 
which can even be considered slight.  At the veteran's March 
1996 VA examination, both knees were stable to varus and 
valgus stressing, and the veteran had negative Lachman's 
test.  At the veteran's April 1997 VA examination, there was 
no instability to either knee in varus/valgus stress testing, 
and the veteran had negative anterior drawer and Lachman's 
bilaterally.  At the veteran's July 1999 VA examination, both 
knees were stable in all phases.  There is no medical 
evidence to support a finding that there is subluxation or 
instability.  Accordingly, there is no basis upon which 
separate initial ratings for his left and right knee 
disabilities for subluxation and lateral instability pursuant 
to VAOPGCPREC 23-97 may be assigned.  

This case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 3.321(b).  

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
ordered special VA examinations to determine the severity of 
the veteran's right and left knee disorders.  The record is 
complete with records of prior medical history and rating 
decisions.  Therefore, the RO and the Board have considered 
all the provisions of Parts 3 and 4 that would reasonably 
apply in this case.  

The preponderance of the evidence is against the veteran's 
claim for higher ratings than 10 percent for left and right 
knee disabilities, to include arthritis, for the entire 
period from the effective date of the grant of service 
connection to the present.  As such, the benefit-of-the-doubt 
doctrine is not for application.  Accordingly, the 10 percent 
ratings assigned for left and right knee disabilities, to 
include arthritis, were proper, and the veteran's claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

The initial 10 percent rating for a right knee disability, to 
include arthritis, was proper and is maintained.

The initial 10 percent rating for a left knee disability, to 
include arthritis, was proper and is maintained.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals


 



